IFish, J.
1. Where, in an action on promissory notes given for the purchase-money of land for which the defendant held the plaintiff’s bond for title, there was a general verdict for the plaintiff, it was not cause for anew trial that the verdict did not find that he was entitled to a special lien on the land, although he prayed in the petition that such a lien be established. A general verdict was all he was entitled to as matter of right. He may show, by aliunde proof, the priority of the lien of his general judgment as to the land, when it becomes necessary. Marshall v. Charland, 109 Ga. 306; Bush v. Bank of Thomasville, 111 Ga. 666; Tripod Paint Co. v. Hamilton, Ib. 823.
2. The grounds of the motion for a new trial other than that dealt with above, in essence, amount to no more than general complaints that the verdict is contrary to and not supported by the evidence, in that the amount thereof is less than that to which the plaintiff was entitled; nor do the grounds here referred to properly present for decision any special question of law. This being so, and it appearing that there was sufficient evidence to sustain the verdict rendered, and it having been approved by the trial judge, the judgment denying a new trial will not be disturbed.

Judgment affirmed.


All the Justices concurring.

Complaint. Before Judge Calhoun. City court of Atlanta.. September 25, 1900.
W. H. Terrell and 8. G. Tapp, for plaintiff.
E. M. <& G. F. Mitchell, for defendant.